GILBERT, Circuit Judge.
The plaintiff in error was convicted under- a count of an indictment which charged him with unlawfully purchasing 40 grains of a preparation of opium. He brings the case before this court, relying upon the denial of his motion for a new trial, a ruling which is not reviewable here, and the refusal of the court below to direct a verdict of acquittal.
The request for an instructed verdict .was made at the close of the government’s case, and was waived by the failure of the plaintiff in error to renew it after having testified in his own behalf. The assignments of error, therefore, bring nothing to the consideration of this court. We may add, however, that we have looked into the record, and find that there was. substantial evidence upon which'the jury’s verdict was based.
The judgment is affirmed.